UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2014 333-176705 Commission File Number BOOKEDBYUS INC. (Exact name of registrant as specified in it’s charter) Nevada 26-1679929 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/oFred Person619 S. Ridgeley Drive, Los Angeles, CA (Address of principal executive offices) (Zip Code) (323) 634-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).x Yes o No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a courto Yes o No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of July 15, 2014, we had 22,170,000 shares of common stock outstanding. TABLEOF CONTENTS PART I—FINANCIAL INFORMATION 4 Item 1. Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 17 Item 4. Controls and Procedures. 17 PART II—OTHER INFORMATION 19 Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. Mine Safety Diclosure. 19 Item 5. Other Information. 19 Item 6. Exhibits. 20 2 Bookedbyus Inc. (A Development Stage Company) Financial Statements (Expressed in U.S. Dollars) For the three and nine month periods ended May 31, 2014 and 2013 (Unaudited) 3 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. Bookedbyus Inc. (A Development Stage Company) Balance Sheets (Expressed in U.S. Dollars) (Unaudited) May 31, August 31, Assets Current assets Cash and cash equivalents $ $ Total current assets Other assets Intangible assets, net Total assets $ $ Liabilities and Stockholders’ Equity (Deficit) Current liabilities Accounts payable and accrued liabilities (Note 4) $ $ Due to related parties (Note 5) - Total current liabilities Total liabilities Stockholders’ equity (deficit) Capital stock (Note 6) Authorized 75,000,000 of common shares, par value $0.001 Issued and outstanding 22,170,000 common shares issued and outstanding (2013 – 22,170,000), par value $0.001 Additional paid in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 4 Bookedbyus Inc. (A Development Stage Company) Statements of Operations (Expressed in U.S. Dollars) (Unaudited) For the three month period ended May 31, 2014 For the three month period ended May 31, 2013 For the nine month period ended May 31, 2014 For the nine month period ended May 31, 2013 From inception (December 27, 2007) to May 31, Revenue $
